DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Applicant argues that claimed “roller body carrying device” is disclosed as a separate component or the entire roller mill, whereas Browns structure (4) is disclosed by Brown as being a component of the entire roller mill, and that a person skilled in the art would not interpret claim 16 in such a way that the roller body carrying device is a component of the roller mill.
The Examiner responds that Brown’s structure 4 (which is used to remove the mill rollers) is clearly a separate component from structure 2 (which houses the rollers during operation), as shown in Figure 5, and that Brown’s disclosure anticipates all structural and functional limitations of Claims 16, 18, 20, 24-25, 32-34, and 37-38.  The Examiner further notes that, a person skilled in the art, when interpreting Claim 16 and viewing Applicant’s Figure 5, would interpret the roller body carrying device as being an integral part of Applicant’s roll mill (50).
Applicant argues that Brown’s arm 152 is for receiving the roller stubs, not the roller body itself, and that the shape of the arm 152 is not configured to receive the roller body.
The Examiner disagrees.  One of ordinary skill in the art, when viewing Brown’s Figures 3 and 4, would see that arm 152 is shaped to receive either or both of reinforcing gusset (88) or flange (90), and Brown discloses that these are a part or the roll (Col. 3, Ln. 38-41 and 59-61).  Thus, Brown is interpreted as disclosing “a receiving section (148) configured to receive the roller body.” 
Applicant argues that nothing in Brown is inserted under a roller body to remove a roller, and that the means contemplated by the Examiner is an integral part of the crushing device and is permanently located below the roller bodies to be removed.
The Examiner disagrees.  Brown’s disclosure of “[t]o remove the movable crushing rolls from the crushing plant, the movable frame is moved away from the stationary frame and out from beneath the overhead feed structure” (Col. 1, Ln. 36-39) and “positioning of the movable support frame adjacent the  stationary support frame such that the crushing apparatus is closed and the positioning of an arm means 150 in engagement with the crushing roll to be removed adjacent each of its ends” (and Col. 5, Ln. 35-42), and when considering this disclosure in light of Brown’s Figures 3-5, clearly disclose that arms 152 being inserted underneath Brown’s roller bodies, and that arms 152 are not permanently located below the roller bodies.
Applicant argues that Brown’s rollers 7, by which the movable part 4 can be moved, would not be the guiding means by which the arms 152 are inserted into the space below the rollers. 
The Examiner disagrees and references the previous response to Applicant’s argument, as well as Brown’s disclosure that “[t]he movable support frame 4 is movable on rollers 7 on the base frame 6 in directions toward and away from the stationary support frame 2” (Col. 2, Ln. 63-66).
Applicant argues that the arrangement of guiding means in the product space of the roller mill, as required by claim 16, is not shown in Brown.
The Examiner disagrees, and notes that Applicant has not shown the claimed “product space in any of the Figures, and has only described the scope of the limitation as extending “between a product pull-in area and a product exit area.”  The Examiner further notes that Applicant has not shown, nor defined, a product pull-in area and a product exit area.  However, given that Brown’s apparatus is understood to operate in a gravitational environment, the area generally underneath Brown’s lower roller is understood to be within an area that a crushed product would fall, and Brown’s Figure 4 clearly shows guiding means (7) to be in the area generally underneath Brown’s lower roller.
Regarding obvious rejections, Applicant argues that, compared to conventional devices, Brown’s device requires a significant amount of reconstruction.
The Examiner responds that Applicant has not cited any specific conventional devices, thus rendering the argument spurious and lacking any specifics that can be addressed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit” in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, the newly amended claim limitation “the receiving section is pivot-mounted in an end region of one leg of the substantially L-shaped main frame, preferably the shorter leg” (emphasis added) is indefinite.  The inclusion of the term “preferably” renders the claim indefinite since it is unclear if the claim is requiring the receiving section to be pivot-mounted in an end region of the shorter leg or not.  To maintain compact prosecution, the Examiner will interpret the limitation as “the receiving section is pivot-mounted in an end region of the shorter leg of the substantially L-shaped main frame.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 20, 24-25, 32-34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown Jr. et al. (4,630,781), hereinafter Brown.
Brown discloses;
Claim 16. A roller body carrying device (Fig. 4) that is configured for use in frontal removal of a roller body (10, which is understood to comprise 74, 80, 88, and 90) from a roller mill (Fig. 3), the roller body carrying device comprising: a main frame (4) comprising first and second spaced apart legs (68 and the horizontal component resting on front and back 7, and respective components that include 70 is one of the two spaced apart legs, the other being similar components on the other side) which each have a substantially L-shaped form (annotated Fig. 4, below), and a receiving section (148) configured to receive the roller body, the receiving section is configured to be movable, relative to both the main frame and the roller body, between an introduction position (lower 152 under 10) and a supporting position (lower 152 raised to support 10), a first end (154) of the receiving section being pivot-mounted, about a horizontal axis (axis of 151), to a first end region (lower end region of 68 and 70) of the first and second spaced apart legs while an opposed second end (168) of the receiving section being movable, relative to both the first and the second spaced apart legs, by actuating means (164 and 166) for actuating the carrying device to facilitate moving the second end of the receiving section between the introduction position and the supporting position, and vice versa, the receiving section has a profile (155) which, in the supporting position, at least partly encloses the roller body, with the receiving section moved into its introduction position by the actuating means for actuating the carrying device, the roller body carrying device is thereby configured to be capable of being inserted underneath the roller body and braced against a frame (6) of the roller mill by guiding means (7) which are removably arranged on the roller mill within a product space (space occupied by 7 in Fig. 3-4) of the roller mill, which product space extends between a product pull-in area (1) and a product exit area (space occupied by 7 in Fig. 3-4 and beyond), and with the roller body carrying device positioned underneath the roller body and braced against the frame of the roller mill by the guiding means which are arranged on the roller mill within the product space of the roller mill and with the receiving section moved into its supporting position by the actuating means for actuating the roller body carrying device, the roller body is supported by the roller body carrying device (Col. 1-6 and Fig. 1-4).   
Claim 18. The roller body carrying device according to claim 16, wherein one leg has additional guiding means (7) (Col. 2 and Fig. 4).  
Claim 20. The roller body carrying device according to claim 16, wherein the actuating means comprises a threaded rod (160) (Par. 5 and Fig. 5).
Claim 24. The roller body carrying device according to claim 20, wherein the threaded rod is provided with means (166) for accommodating a drive unit (operator) that communicates with and rotationally drives the threaded rod (Par. 5 and Fig. 5).  
	It is noted that the limitation “drive unit” is not positively recited as a structural component of Applicant’s claimed invention.  Thus, the prior art rejecting the claim is not required to have a drive you, but to only have a “means for accommodating a drive unit.”
Claim 25. The roller body carrying device according to claim 16, wherein means for limiting the movement of the receiving section are provided (when 160 is threaded all the way into 164).  
Claim 32. The roller body carrying device according to claim 16, wherein joint segments (upper 160, 150, and lower 160) couple the main frame, the receiving section and the actuating means to one another to facilitate moving the second end of the receiving section between the introduction position and the supporting position, and vice versa (Col. 5 and Fig. 5).  
Claim 33. The roller body carrying device according to claim 32, wherein the joint segments and the actuating means are located between the main frame and the receiving section (Col. 5 and Fig. 5).  
Claim 34. The roller body carrying device according to claim 32, wherein a first joint segment (upper 160) is connected to the actuating means, a second joint segment (150) is connected to the main frame and a third joint segment (lower 160) is connected to the receiving section (Col. 5 and Fig. 5).  
Claim 35. The roller body carrying device according to claim 16, wherein the actuating means comprises a thread rod joint segments (upper and lower 160) couple the main frame, the receiving section and to one another to facilitate moving the second end of the receiving section between the introduction position and the supporting position, and vice versa  (Col. 5 and Fig. 5).
Claim 38. A roller body carrying device (Fig. 4) that is configured for use in frontal removal of a roller body (10) from a roller mill (Fig. 3), the roller body carrying device comprising: a main frame (4) comprising first and second spaced apart legs (68 and the horizontal component resting on front and back 7, and respective components that include 70) which each have a substantially L-shaped form (annotated Fig. 4, below), and a receiving section (148) configured to receive the roller body, the receiving section is configured to be movable, relative to both the main frame and the roller body, between an introduction position (lower 152 under 10) and a supporting position (lower 152 raised to support 10), a first end (154) of the receiving section being pivot-mounted, about a horizontal axis (axis of 151), to a first end region (lower end region of 68 and 70) of the first and second spaced apart legs while an opposed second end (168) of the receiving section being movable, relative to both the first and the second spaced apart legs, by actuating means (164 and 166) for actuating the carrying device to facilitate moving the second end of the receiving section between the introduction position and the supporting position, and vice versa, the roller body carrying device being laterally movable toward and away from a pair of rolling stubs (80) which support the roller body, and the roller body carrying device, when in its supporting position supporting the roller body, facilitates laterally moving the roller body to a service position (Fig. 5) away from the pair of rolling stubs, the receiving section has a profile (155) which, in the supporting position, at least partly encloses the roller body, with the receiving section moved into its introduction position by the actuating means for actuating the carrying device, the roller body carrying device is thereby configured to be capable of being inserted underneath the roller body and braced against a frame (6) of the roller mill by guiding means (7) which are removably arranged on the roller mill within a product space (space occupied by 7 in Fig. 3-4) of the roller mill, which product space extends between a product pull-in area (1) and a product exit area (space occupied by 7 in Fig. 3-4 and beyond), and with the roller body carrying device positioned underneath the roller body and braced against the frame of the roller mill by the guiding means which are arranged on the roller mill within the product space of the roller mill and with the receiving section moved into its supporting position by the actuating means for actuating the roller body carrying device, the roller body is supported by the roller body carrying device (Col. 1-6 and Fig. 1-4).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Garceau (US 2001/0015425).
Brown further discloses;
Claim 21. The roller body carrying device according to claim 20, wherein the receiving section is pivot-mounted in an end region (annotated Fig. 4) of the shorter leg of the substantially L-shaped main frame, and the threaded rod is mounted in a threaded bushing (164) (Par. 5 and Fig. 5). 
Claim 22. The roller body carrying device according to claim 21, wherein the threaded rod is connected at one end to an expanding joint (joint between 160 and 164) in a way that is rotatable, yet firm against pushing and pulling, the expanding joint is expandable by rotating of the threaded rod, and the receiving section can be moved from the introduction position into the supporting position (Par. 5 and Fig. 5).  
	Brown does not recite;
Claim 21. The threaded bushing is mounted in a same leg of a substantially L-shaped main frame with two legs standing at an angle to each other as the receiving section.  
Claim 36. The actuating means is located vertically underneath the receiving section.
	However, Garceau discloses a lifting device (10) having a receiving section (16) and an actuating means (20), the actuating means comprised of a threaded rod (22), a threaded bushing (18), and further discloses;
Claim 21. The threaded bushing is mounted in a same leg (15) of a substantially L-shaped main frame (14 and 15) with two legs standing at an angle to each other as the receiving section (Par. 0013 and Fig. 1-2).  
Claim 36. The actuating means is located vertically underneath the receiving section (Fig. 2).
Therefore, in view of Garceau’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brown’s actuating means such that the threaded bushing is mounted in a same leg to raise the load at a faster rate, and to further modify Brown’s actuating means to be located vertically underneath the receiving section to eliminate additional material stress caused by a cantilevered receiving section.

Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Claim 26. A roller mill (Fig. 3) with a plurality of rolls (8, 10, 12, and 14, each of which is understood to comprise 74, 80, 88, and 90), wherein at least one roller comprises a roller body (74 and 76) with two roll stubs (80), the roller body is releasable from the roller mill, wherein guiding means for a roller body carrying device in accordance with claim 16 are removably arranged beneath the at least one roller within a (interpreted as “the”) product space of the roller mill such that the roller body carrying device can be braced against a (interpreted as “the”) frame of the roller mill by the guiding means such that the roller body can be removed frontally, and wherein the roller body carrying device is movable in a direction perpendicular to the roller axis (Col. 1-6 and Fig. 1-4).   
Claim 27. The roller mill according to claim 26, wherein the guiding means enables a guiding of the roller body carrying device perpendicular to a plumb-line (Fig. 5).  
Claim 28. The roller mill according to claim 26, wherein the guiding means comprise at least one guide rail (Fig. 5).  
Claim 30. A method for a frontal removal of a roller body from a roller mill with a plurality of rollers, wherein at least one roller comprises a roller body (74 and 76) with two roll stubs (80), the method comprising:
introducing at least one roller body carrying device in accordance with claim 16; lifting of the receiving section of the at least one roller body carrying device such that the roller body is in an operative connection with the roller body carrying device (Fig. 4); 
releasing of the roller body so that the roller body is resting on the at least one roller body carrying device; and moving the at least one roller body carrying device perpendicularly to the roll axis (Col. 4-6 and Fig. 4-5).
Brown further discloses separating the two roll stubs from the roll body so that the roll body is resting on the at least one roll carrying device, but does not recite releasing of the roll body by moving the two roll stubs away from each other, so that the roll body is resting on the at least one roll carrying device.
	However, Applicant discloses releasing of the roll body by moving the two roll stubs away from each other is well known in the art (Applicant’s Fig. 8 and 9).
	Therefore, in view of Applicant’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brown’s disclosure such that the roll body is released by moving the two roll stubs away from each other to simplify roll body removal.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited by Brown and/or Garceau as disclosing/teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all 35 U.S.C. 112(b) issues are corrected.


    PNG
    media_image1.png
    898
    874
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD P JARRETT/Primary Examiner, Art Unit 3652